 In the Matterof KRAUTH&BENNINGHOFENandTHEUNITED AuTOMo-BILE,AIRCRAFT & AGRICULTURALIMPLEMENT-WORKERS OF AMERICA(UAW-CIO),AMALGAMATEDLOCAL 176Vase No. 9-R-1394.-Decided May '17, 1944Mr. G: A. Diesbaclt,of Hamilton, Ohio, for the Company.Mr. Bernard C. Wilderding,of Hamilton, Ohio, for the Union.Mr: William Whitsett,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Automobile, Aircraft & Agri-,cultural -ImplementWorkers of America (UAW-CIO), Amalgam-ated Local '176, herein called the Union, alleging that a, questionaffecting commerce had arisen concerning the representation of em-ployees' of Krauth & Benninghofen, Hamilton, Ohio, herein calledthe Company, the Natioiial' Labor Relations Board provided for anappropriate hearing upon due notice before Benjamin E. Cook, TrialExaminer.Said-hearing was held at Hamilton, Ohio, on April 20,1944.The -Company and the Union appeared ,and participated.Allparties were afforded full opportunity to be heard; to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made 'at the hearing are freefrom prejudicial' error and are hereby affirmed.All parties' wereafforded an' opportunity to file briefs with the Board: ,Upon the entire 'record in the case, the Board makes the following:FINDINdS OF ,FACTI.THE BUSINESS OF THE COMPANYThe Company, a partnership, is engaged at its plant in Hamilton,Ohio, in the manufacture and sale of radio parts and grenadeadaptors:During the 12 months preceding the hearing, the Coin-paiiy purchased steel, brass, and aluminum,' valued in excess of$50,000, approximately 30 percent of which was shipped,to the Com-ii56 N. L. R. B., No. 118.'606 KRAUTH & BENNINGHOFEN607pany from points outside the State of Ohio. During the -same period,its finished products were valued in excess of.$200,000, approximately60 percent of which was sold and shipped to points outside the State.The Company admits that it is engaged in commerce within the ;meaning ofthe National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Automobile, Aircraft & Agricultural Implement Workersof America (UAW-CIO), Amalgamated Local 176, affiliated with theCongress of Industrial Organizations, is a labor 'organization admit-ting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has ' refused to grant recognition to the Union asthe exclusive bargaining representative of its employees until theUnion has been certified by the Board'in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the 'Company, within the meaningof Section 9 (c) and Section 2 (6) and- (7),of the Act.IV.THE APPROPRIATE UNITThe parties agree to a unit composed of all maintenance and pro-duction employees, including inspectors and set-up men, but excludingoffice workers, engineering department' employees, salaried employ-ees, chief inspectors, plant-protection employees, and foremen. .The.Union seeks the inclusion of plant clerks, ,while the Company seekstheir exclusion.The record 'discloses that three such clerks 'are nowemployed; 'and that two work in the shipping department while onedivides his time between the tool crib and the carpenter shop.Theshipping clerks are engaged primarily in preparing packages for ship-ment.One of them on occasion goes 'into the superintendent's 'officeto consult records.This is, however; only incidental to the main joboffice workers.We shall, therefore, include them in the unit.We find that all production and maintenance employees, includinginspectors, set-up men, and plant clerks, but excluding office workers,engineering department employees, salaried employees, chief inspec-''The Field Examiner reported that the Union submitted 59 cards all of which boreapparently genuine original signatures;that 50 cards were dated since February 1, 1944 ;and that there are 73 employees in the appropriate unit. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARD-tors, plant-protection employees, foremen, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section-9 (b) of the Act.V. THE DETERMINATION OF.,REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-,roll period immediately preceding the,date of the Direction of Election, herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9, (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations=Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Krauth S Benning=hofen, Hamilton, Ohio, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of-said Rules and Regulations, among the employees in theunit,found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during the said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenwhether or not they .desire to be represented by Amalgamated Localtural Implement Workerss of America, affiliated with the C. I. 0., forthe purposes of collective bargaining.CHAIRMAN Mr LIS took no, part yin 'the,"consideration of the aboveDecision and Direction of Election.'1I